Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, the claim recites the phrase: 

“wherein the light source layer comprises a light source control circuit, and the light source control circuit is configured to control the light source 10structures to be turned on at a same time; and the photoelectric detection structures of the photoelectric detection layer are turned on at different times and output electrical signals for droplet positioning; wherein the light source control circuit is configured to control light source structures in an area where the droplet is located, light source structures that emit lights in a same wavelength band 15are turned on at a same time and light source structures that emit lights in different wavelength bands are turned on at different times; and the photoelectric detection structures in the area where the droplet is located are turned on at different times and output electrical signals for spectral detection.”

The instant claim recites both an apparatus and a method of using the apparatus. MPEP 2173.05(p)(II) explains that an apparatus claim which recites both the apparatus and the method of using the apparatus is indefinite under 35 USC § 112(b).  One of ordinary skill in the art would not recognize when the claim is infringed up: when a person makes a device capable of being used according to the method step of when the device is used according to the method step.  Therefore, the scope of the claim is unclear.  To overcome the rejection, the Applicant should amend the functional steps to instead recite that the structure is “configured to” perform the requisite steps.
With respect to claim 18, the claim recites language similar to that recited in claim 10 above and is rejected according to the sample rationale.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10, 14-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 109092379 A).
With respect to claim 1, Luo discloses a microfluidic device (Figures 1-4), comprising: 
a first substrate and a second substrate that are disposed oppositely, and a microfluidic channel layer arranged between the first substrate and the second substrate, 5
wherein the first substrate comprises a light source layer (infrared laser module 2), 
the light source layer comprises a plurality of light source structures (array of laser beam sources; Figure 4), 
in a case where the light source structure is turned on, the light source structure is configured to emit light passing through the microfluidic channel layer (digital microfluidic chip 1) and irradiating the second 10substrate (light intensity sensing module 3; Figure 4; P. 0064-0075);
the second substrate comprises a photoelectric detection layer (Photoelectric detection layer 3 includes photodiode sensors, and a driving electrode layer 17 is arranged in the digital microfluidic chip layer 1 as illustrated in Figure 3), 
the photoelectric detection layer comprises a plurality of photoelectric detection structures (photodiodes; Figures 4, 8), the photoelectric detection structure comprises a third electrode, a fourth electrode, and a photoelectric conversion module arranged between the third electrode and the fourth electrode (photodiode structures have a cathode connecting to a power supply, and an anode connected to the triode of the base electrode; Figure 8), 15and 
the photoelectric detection structure generates an electrical signal according to an incident light signal in a case where the photoelectric detection structure is turned on (S3); and 
the driving electrode layer comprises a plurality of driving electrodes and a plurality of driving circuits, and the driving circuit is configured to apply a voltage to the driving electrode such that a droplet moves in a microfluidic channel of the microfluidic channel layer (driving electrode layer 17 generates a voltage to driving droplets toward a middle of the reaction tank 3; Figure 5).
First, Luo discloses the light source layer comprising a laser diode array, but does not disclose the light source structures comprising a first electrode, a second electrode, and an electroluminescence module arranged between the first electrode and the second electrode.  However, it is well known in the art that diodes, including laser diodes, have a structure comprising an electroluminescent layer sandwiched between an anode and cathode layer, respectively. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a structure according to the claimed limitations, since the step involves applying a known technique to a known device ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Second, Luo discloses a driving electrode layer 17 arranging in a microfluidic layer 1, but does not specify the driving electrode layer 17 arranged in a second layer (light detection layer 3).  However, the driving electrode of Luo achieves the same result of conveying a particle through the microfluidic cavity in a preferred direction for illumination and detection thereof.  The rearrangement of parts of the invention of Luo would have been an obvious design choice to one of ordinary skill in the art at the time of the invention based on the application at hand.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
With respect to claim 2, Luo discloses the infrared laser module 2 containing all of the elements of the laser diode structure and arranged beneath microfluidic chip 1.  Luo does not specify a particular electrode and luminescent layer arrangement.  Light-emitting diodes (including laser diodes) are known in the art to comprise an anode, cathode, luminescent material, and insulation layers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a structure according to the claimed limitations, since the step involves applying a known technique to a known device ready for improvement to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
With respect to claim 4, Lou discloses in a case where the light source structure is turned on, the light source structure of the light source layer is configured to emit light in a first 30wavelength band (light inherently comprises a wavelength, and laser module emits infrared light).
With respect to claim 5, Lou discloses wherein the photoelectric detection structure further comprises a first switch device; 5the second substrate further comprises a plurality of first source lines and a plurality of first gate lines that are insulated from each other; and a control end of the first switch device is electrically connected to the first gate line, a first end of the first switch device is electrically connected to the first source line, and a second end of the first switch device is electrically connected to the third electrode (Figures 6-8).
With respect to claim 6, Lou discloses the second substrate further comprises a bias voltage line, and each the first electrode is connected to the bias voltage line (Figure 8).
With respect to claim 7, Luo discloses wherein one of the light source structures 2 is disposed corresponding to one of the photoelectric detection structures 3, and in a direction perpendicular to the second substrate, an orthographic projection of the 15electroluminescence module overlaps with an orthographic projection of the photoelectric conversion module (Figure 4).
With respect to claim 8, Luo discloses wherein the driving electrode layer 17 is arranged between the photoelectric detection layer 3 and the microfluidic channel layer 11, wherein one of the driving electrodes is disposed corresponding to one of the light source structures 2; and 20in the direction perpendicular to the second substrate, an orthographic projection of the driving electrode 17 overlaps with the orthographic projection of the electroluminescence module 2 (Figure 4).
With respect to claim 9, Luo discloses wherein the driving electrode layer comprises a plurality of driving electrode units, and the driving electrode unit comprises n driving electrodes, wherein n is a positive integer greater than 1; and 32BY21EX0359FBPE-US English translation of 202110139615.2 the driving circuit is configured to control a same voltage to be applied to each the driving electrode in the driving electrode unit, and control a voltage difference between voltages to be applied to two adjacent driving electrode units to be greater than or equal to a droplet movement threshold voltage, such that the droplet moves in the microfluidic channel, 5wherein in the direction perpendicular to the second substrate, the orthographic projection of the driving electrode unit covers orthographic projections of a plurality of electroluminescence modules of the light source structure (Figures 3-4).
With respect to claim 10, Lou discloses wherein the light source layer comprises a light source control circuit, and the light source control circuit is configured to control the light source 10structures to be turned on at a same time; and the photoelectric detection structures of the photoelectric detection layer are turned on at different times and output electrical signals for droplet positioning; wherein the light source control circuit is configured to control light source structures in an area where the droplet is located, light source structures that emit lights in a same wavelength band 15are turned on at a same time and light source structures that emit lights in different wavelength bands are turned on at different times; and the photoelectric detection structures in the area where the droplet is located are turned on at different times and output electrical signals for spectral detection (Figures 3-4, 8-10).
With respect to claim 14, Lou discloses wherein a plurality of the light source structures are disposed corresponding to one of the photoelectric detection structures; and in a direction perpendicular to the second substrate, an orthographic projection of one photoelectric conversion module covers orthographic projections of a plurality of the 15electroluminescence modules (figure 4).
With respect to claim 15, Lou discloses wherein the driving electrode layer is arranged between the photoelectric detection layer and the microfluidic channel layer, wherein one of the driving electrodes is disposed corresponding to one of the light source structures; and in the direction perpendicular to the second substrate, an orthographic projection of the driving 20electrode overlaps with the electroluminescence module (figures 3-4).
With respect to claim 16, Lou discloses wherein the driving electrode layer comprises a plurality of driving electrode units, and the driving electrode unit comprises y driving electrodes, wherein y is a positive integer greater than 1; and the driving circuit is configured to control a same voltage to be applied to each the driving 30electrode in the driving electrode unit, and the driving circuit is further configured to control a 34BY21EX0359FBPE-US English translation of 202110139615.2 voltage difference between voltages to be applied to two adjacent driving electrode units, the voltage difference is greater than or equal to a droplet movement threshold voltage, such that the droplet moves in the microfluidic channel (Figures 3-4, 9).
With respect to claim 19, Lou discloses a detection method of the microfluidic device of claim 1, wherein a working process of the 20microfluidic device comprises a droplet driving phase and a photoelectric detection phase, and the photoelectric detection phase comprises a position detection sub-phase; and the detection method comprises: in the position detection sub-phase, controlling the light source structure to emit light and each of the photoelectric detection structures to be turned on at different times to output electrical signal, 25and positioning the droplet according to the electrical signal output by each of the photoelectric detection structures; and in the droplet driving phase, controlling the light source structures not to emit light, and applying different voltages to the driving electrodes so that an electric field is generated between adjacent driving electrodes to drive the droplet to move in the microfluidic channel layer according to a 30preset movement path (Figure 10; P. 0041-0051). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 109092379 A) in view of Ding (US 20190092623).
With respect to claim 3, Luo does not specify an organic luminescent material.  In the same field of endeavor, Ding discloses a microfluidic system comprising a light emitting arranging, wherein the light emitting array comprises OLEDs and first and second electrodes arranged in a same layer and insulated (cathode 4 and integrated anode 1; Fig 1-2; abstract; P. 0013).  In light of the lower power consumption, size, and cost advantages of OLEDs vs. inorganic LEDs, as taught by Ding, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Luo.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 109092379 A) in view of Chen et al. (US2020/0158628, filed 02/01/2019 and 10/22/2018).
With respect to claim 18, Lou discloses a light source layer comprising a light source control circuit (means for controlling light source), but does not disclose wherein the light source control circuit is configured to control the light source structures in an area where the droplet is located, wherein light source structures that emit lights in a same 15wavelength band are turned on at a same time and light source structures that emit lights in different wavelength bands are turned on at different times; and photoelectric detection structures in the area where the droplet is located are turned on at different times and output the electrical signals for spectral detection.  In the same field of endeavor, Chen discloses a multiplexed assay system and method of using comprising a process of providing a stream of sample images generated while different light sources sequentially illuminate a sample, a first set of frames (e.g., one, two, three, or more frames) may be correlated to illumination at a first wavelength in order to capture the sample's fluorescence response, if any, to such first wavelength of light. Similarly, a second set of frames may be correlated to illumination at a second wavelength in order to capture the sample's fluorescence response, if any, to such second wavelength of light, and so on for additional wavelengths of light illuminating the sample (P 0114), with the advantage of higher measurement throughput (P. 0003-4).  In light of the measurement speed advantages provided by the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Lou.
With respect to claim 20, Lou discloses the method of claim 19, but does not specify a spectral analysis sub-phase.  In the same field of endeavor, Chen discloses a multiplexed assay system and method comprising a process of providing a stream of sample mages generated while different light sources sequentially illuminate a sample, a first set of frames (e.g., one, two, three, or more frames) may be correlated to illumination at a first wavelength in order to capture the sample's fluorescence response, if any, to such first wavelength of light. Similarly, a second set of frames may be correlated to illumination at a second wavelength in order to capture the sample's fluorescence response, if any, to such second wavelength of light, and so on for additional wavelengths of light illuminating the sample (P 0114), with the advantage of higher measurement throughput (P. 0003-4).  In light of the measurement speed advantages provided by the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Lou.

Allowable Subject Matter
Claim 11, 12, 13, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to claim 11, the prior art fails to disclose wherein the third electrode is arranged between the fourth 20electrode and the microfluidic channel layer, and the third electrode is multiplexed as the driving electrode. The balance of claims are objected to based on dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877